19-2136
     Puma-Niola v. Garland
                                                                              BIA
                                                                         Conroy, IJ
                                                                      A205 921 455
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            MICHAEL H. PARK,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   ANTHONY ALBERTO PUMA-NIOLA
14            Petitioner,
15
16                     v.                                   19-2136
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Michael Borja, Esq., Borja Law
24                                      Firm, P.C., Jackson Heights, NY.
25
26   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
27                                      General; Shelley R. Goad,
28                                      Assistant Director; Jennifer P.
1                               Levings, Senior Litigation
2                               Counsel, Office of Immigration
3                               Litigation, United States
4                               Department of Justice, Washington,
5                               DC.

6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED in part and DISMISSED in part.

10       Petitioner   Anthony   Alberto   Puma-Niola,   a   native   and

11   citizen of Ecuador, seeks review of a June 18, 2019 decision

12   of the BIA affirming a January 26, 2018 decision of an

13   Immigration Judge (“IJ”) denying Puma-Niola’s application for

14   asylum, withholding of removal, and protection under the

15   Convention Against Torture (“CAT”).      In re Anthony Alberto

16   Puma-Niola, No. A 205 921 455 (B.I.A. Dec. June 18, 2019),

17   aff’g No. A 205 921 455 (Immig. Ct. N.Y.C. Jan. 26, 2018).       We

18   assume the parties’ familiarity with the underlying facts and

19   procedural history.

20       We review both the BIA’s and IJ’s decisions.        Wangchuck

21   v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).

22   The applicable standards of review are well established.        See

23   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

24   510, 513 (2d Cir. 2009) (reviewing factual findings for
                               2
1    substantial evidence and questions of law and application of

2    law to facts de novo).

3           We deny the petition as to asylum and withholding of

4    removal.       An applicant must establish past persecution or a

5    fear     of    future     persecution       and   that    “race,   religion,

6    nationality, membership in a particular social group, or

7    political opinion was or will be at least one central reason

8    for persecuting the applicant.”             8 U.S.C. § 1158(b)(1)(B)(i);

 9   see also id. § 1231(b)(3)(A); Matter of C-T-L-, 25 I. & N.

10   Dec. 341, 348 (B.I.A. 2010) (“one central reason” standard

11   applies to applications for withholding of removal).                  Puma-

12   Niola’s only exhausted particular social group is “young men

13   who can be recruited into gangs.”                 See Lin Zhong v. U.S.

14   Dep’t of Justice, 480 F.3d 104, 107 n.1, 122 (2d Cir. 2007)

15   (limiting review to “those issues that formed the basis for

16   [the BIA’s] decision”); Matter of A-B-, 27 I. & N. Dec. 316,

17   344 (A.G. 2018) (requiring “exact delineation” of particular

18   social group before IJ).          To constitute a particular social

19   group, a group must be “(1) composed of members who share a

20   common        immutable     characteristic,         (2)     defined     with

21   particularity, and (3) socially distinct within the society


                                             3
1    in question.”    Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237

2    (B.I.A. 2014); see also Ucelo-Gomez v. Mukasey, 509 F.3d 70,

3    72–74 (2d Cir. 2007).

4        Puma-Niola’s group is not cognizable, and substantial

5    evidence supports the agency’s conclusion that he did not

6    show a nexus between the harm feared and a protected ground.

7    Puma-Niola did not provide country conditions evidence as

8    required   to   show   that   Ecuadorian   society   perceives   his

9    proposed group as distinct.      See Matter of M-E-V-G-, 26 I. &

10   N. Dec. at 242 (“[A] group’s recognition . . . is determined

11   by the perception of the society in question, rather than by

12   the perception of the persecutor.”); Paloka v. Holder, 762

13   F.3d 191, 196 (2d Cir. 2014) (“[A] persecutor’s perception

14   alone is not enough to establish a cognizable social group.”).

15   Absent some additional factor, a gang’s actions in recruiting

16   members to increase its influence is not persecution: “When

17   the harm visited upon members of a group is attributable to

18   the incentives presented to ordinary criminals rather than to

19   persecution, the scales are tipped away from considering

20   those people a ‘particular social group.’”       Ucelo-Gomez, 509

21   F.3d at 73.


                                       4
1        Relatedly, an applicant must have “some evidence” of his

 2   persecutors’ motive, “direct or circumstantial.”               INS v.

 3   Elias-Zacarias, 502 U.S. 478, 483 (1992).         Puma-Niola did not

 4   allege any motivation other than increasing influence and

 5   recruiting people to sell drugs.        Accordingly, he presented

 6   no evidence that the gang targeted him because he possessed

 7   a “belief or characteristic” that the gang sought to overcome.

 8   Kyaw Zwar Tun v. INS, 445 F.3d 554, 565 (2d Cir. 2006)

 9   (identifying elements of well-founded fear); see also Melgar

10   de Torres v. Reno, 191 F.3d 307, 313–14 (2d Cir. 1999)

11   (“general   crime   conditions”   and   “random    violence”   cannot

12   support a claim to asylum).

13       We dismiss the petition as to Puma-Niola’s CAT claim

14   because he did not challenge the IJ’s denial of this relief

15   before the BIA.     See Karaj v. Gonzales, 462 F.3d 113, 119 (2d

16   Cir. 2006).

17       For the foregoing reasons, the petition for review is

18   DENIED in part as to asylum and withholding of removal and

19   DISMISSED in remaining part as to relief under the CAT.

20                                  FOR THE COURT:
21                                  Catherine O’Hagan Wolfe,
22                                  Clerk of Court


                                       5